Me. Justice Wole
delivered the opinion of the court.
In the Municipal Court of Arecibo Hipólito Rivera was found guilty of a misdemeanor consisting in trying to prevent officers from discharging their duty. He appealed to the District Court of Arecibo, which affirmed the sentence of the former court, fixing the penalty at ninety days in jail and $200 fine, with the costs of both courts against the prisoner. On appeal to this court there was no appearance for the appellant and no brief filed, and we have found nothing in the record which would justify a reversal, and the sentence appealed from must be affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernández, Figneras and MacLeary concurred.